 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11 DOMINIQUE CLIFTON,                                       Case No. 1:21-cv-00089-DAD-EPG

12                                  Plaintiff,              STIPULATION AND ORDER
                                                            TO EXTEND TIME FOR DEFENDANTS TO
13                     v.                                   FILE RESPONSE TO COMPLAINT
14 UNITED STATES DEPARTMENT OF
                                                            (ECF No. 9)
   JUSTICE, et al.,
15

16                                  Defendants.

17

18
            The parties to this action, through their attorneys, hereby stipulate and request that the Court
19
     enter an order further extending the time for defendants to file their response to the Complaint for
20
     Violation of Civil Rights, Declaratory and Injunctive Relief (“Complaint,” ECF No. 1) from July 16,
21
     2021, to August 2, 2021. The parties jointly state the following facts in support of this stipulation:
22
            1.       On June 7, 2021, pursuant to a stipulation of the parties (ECF No. 7), the Court
23
     entered its Order Granting Stipulation and Proposed Order to Extend Time for Defendants to File
24
     Response to Complaint and for Continuance of Initial Scheduling Conference (“Order,” ECF No. 8).
25
     The Order established July 16, 2021, as the deadline for defendants to file their response to the
26
     Complaint and continued the Initial Scheduling Conference to August 25, 2021, at 10 a.m. in
27
     Courtroom 10.
28

                                                        1
30
 1          2.     Since the Court entered its Order, counsel for the parties have met and conferred and

 2 have exchanged information regarding the merits of the action and, in particular, whether under

 3 existing Ninth Circuit precedent the Complaint is subject to dismissal under Rule 12 of the Federal

 4 Rules of Civil Procedure.

 5          3.     The parties continue to meet and confer regarding these issues and request this

 6 continuance in order to allow time to exhaust these efforts and perhaps avoid unnecessary motion

 7 practice before the Court.

 8          4.     The parties submit that the requested extension will not necessitate further

 9 continuance of the Initial Scheduling Conference.

10          5.     Due to inadvertently omitting the exhibit attachments in his original filing, Plaintiff

11 will be re-filing his Complaint to include Exhibits A and B. There are no changes to the Complaint

12 itself. The undersigned counsel agrees to accept service for all Defendants.

13

14                                                             Respectfully submitted,

15   Dated: July 14, 2021                                      PHILLIP A. TALBERT
                                                               Acting United States Attorney
16
                                                              / /s/ Benjamin E. Hall
17
                                                               BENJAMIN E. HALL
18                                                             Assistant U.S. Attorney
                                                               Attorney for Defendant
19

20   Dated: July 14, 2021                                      MESSING ADAM & JASMINE LLP
21

22                                                            / /s/ Lina Balciunas Cockrell
                                                               LINA BALCIUNAS COCKRELL
23                                                             Attorneys for Plaintiff

24

25

26
27

28

                                                       2
30
 1                                               ORDER
 2         Based upon the stipulation of the parties (ECF No. 9) and good cause appearing, IT IS
 3 HEREBY ORDERED that defendants shall file their response to the Complaint no later than August

 4 2, 2021.

 5

 6 IT IS SO ORDERED.

 7
       Dated:    July 15, 2021                             /s/
 8                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    3
30
